Citation Nr: 1702010	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.   13-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint and disc disease of the lumbar spine (claimed as lower back injury). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1975 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A review of the September 2010 VA examination report on the spine condition revealed that the examiner reviewed the record and examined the Veteran. The examiner provided diagnoses of degenerative joint and disc disease of the lumbar spine. The examiner noted that the Veteran reported lower back problems during service and after service. It was also noted by the Veteran that his lower back pain continued to be a problem after service. Additionally, the Veteran saw his family doctor for his lower back condition over the years and was seen at the VA in the early 2000's. See September 2010 VA examination report for Spine. 

The examiner provided a negative opinion as to direct service connection. As a rationale for the negative opinion, the examiner stated that based on review of the medical records, literature, and his clinical experience "there is absolutely no evidence of a chronic low back problem after separation." The rationale does not reflect consideration of the Veteran's report of seeing his family doctor and experiencing back pain since service. See September 2010 Compensation and Pension examination for Spine. The Board finds that the opinion therefore is inadequate and remand is required for a new VA examination and opinion addressing direct service connection, as outlined further in the remand directives below. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

On his April 2010 claim, the Veteran specially requested the VA obtain Gainesville VA treatment records. The records do not appear complete from this facility. For example the September 2010 VA examination report cited a September 2009 Spine Lumbosacral X-ray study and those are not included in records obtained.  As such while on remand, all VA treatment records from the VA Gainesville, Florida system must be obtained.   

A January 2013 VA treatment note stated that the Veteran "is applying for social security disability." The evidence of record does not reflect any documents from the Social Security Administration (SSA). VA has a duty to assist a Veteran in obtaining relevant Federal records and as such while on remand, attempt must be made to obtain any SSA records available.

In addition, a September 2010 VA examination report on the spine condition noted that the Veteran had reported seeing his family doctor for his back pain over the years. As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include from the family doctor as referenced on the September 2010 VA examination report on the spine condition or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records. See 38 C.F.R. § 3.159(e)(2) (2016) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records; to include all VA treatment records from the VA Gainesville, Florida system. 

2. Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include from his family doctor as referenced on the September 2010 VA examination report on the spine condition or completes a release for such providers; if any releases are returned, attempt to obtain the identified records. If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016). The Veteran must then be given an opportunity to respond.

3. Contact SSA and request completed copies of any decisions or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation. Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  

4. Following the completion of items (1-3) to the extent possible, schedule the Veteran for an appropriate VA examination with an appropriate medical professional to address the Veteran's lower back problems. The Veteran's claim file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is requested to address the following:

As to the degenerative joint and disc disease (claimed as lower back injury) diagnosed, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder had its onset in service or is otherwise related to service, to include as due to an in-service back injury?

Any opinion must be supported by an adequate rationale. 

While review of the entire claims folder is required, attention is invited to the Veteran's report of continuity of symptomology related to his low back since service. See September 2010 VA examination report (Where the Veteran reported seeing a family doctor for lower back pain that continued to be a problem after service). 

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






